PER CURIAM.
Pursuant to Florida Rule of Appellate Procedure 9.315(a), we summarily affirm the order appealed in this case. Appellant has appealed only an order directing the Clerk of Court to issue a certificate of title. In his initial brief, appellant has proffered no ground in law for reversal. His reason for requesting vacation of the order involves the difficulty in which loss of this property will put his entire family. Although all may be sympathetic to the appellant’s problems, this is not a ground for denying a certificate of title to the successful bidder in a foreclosure action. As to the remaining issues raised in his brief, these refer to the final judgment of foreclosure or other orders, none of which were appealed, and any challenge to them is now untimely.
GROSS, C.J., WARNER and HAZOURI, JJ., concur.